Citation Nr: 1431938	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  08-13 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a left leg stress fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel







INTRODUCTION

The Veteran served on active duty from April 1986 to November 2005, with four months and 16 days prior active service noted. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Montgomery, Alabama and St. Petersburg, Florida that, in pertinent part, denied the Veteran's claim.  

In her substantive appeal to the Board, the Veteran requested an opportunity to testify before a Veterans Law Judge at the local regional office.  In a statement received at the RO in November 2008, the Veteran withdrew her request for a hearing, and has not again requested another opportunity to testify before the Board.  38 C.F.R. § 20.704.

The case was remanded to the RO via the Appeals Management Center (AMC) in March 2012 for additional development of the record.  

In the Veteran's November 2006 notice of disagreement, she indicated that she injured her right leg in service.  This issue is referred to the AOJ for appropriate action.

As the VA examination obtained on remand is not adequate, the appeal is once again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that she continues to have residual pain associated with in-service stress fractures.  The service treatment records (STRs) clearly document treatment and diagnosis in service for chronic left tibial stress fractures, and the Veteran's discharge examination documented a history of left tibial stress fracture.  
The two VA examinations of record are inadequate.  The first examination was conducted in April 2006 but the examiner did not review the Veteran's claims file, and was therefore unaware of the objective findings of stress fractures in service and continued complaints of left leg pain since that time.  Furthermore, the examiner based his finding of no current left leg stress fracture on April 2006 x-rays which were negative, without providing any opinion with regard to the origin of her current pain.  

The VA examination in May 2012 is also inadequate.  That examiner indicated that the Veteran did not have current stress fractures, but it appears that this finding was based on x-rays from April 2006, six years earlier.  The examiner did not indicate that any x-rays of the Veteran's legs were taken since that time, and the record does not contain any current x-rays of the left leg.

The examiner stated, "There are no objective findings on x-ray or physical examination to explain the Veteran's ongoing complaints.  It is therefore my opinion that it is more likely as not that she is experiencing little to no disability from her left leg condition at this time."  This opinion is not adequate because the examiner does not address the Veteran's current reported symptoms and it appears that the examiner did not obtain current x-rays which are necessary to determine the current nature of the Veteran's claimed disability.  The examiner found that the Veteran did not have a left leg stress fracture, but based this finding on 2006 x-rays.  Furthermore, the examiner found "little to no disability" but completely ignored the Veteran's reported leg pain.  

The Veteran is competent to report symptoms of pain, and the examiner must address her complaints, particularly because she has reported the same pain in her legs since service and there is objective evidence of left leg stress fractures in service.  If the current pain is not due to left leg stress fractures, the examiner should indicate whether it is a residual of the in-service disability, and if not, the examiner should at least attempt to determine some other cause.  

Finally, the Veteran provided authorization forms to the RO to obtain private treatment records identified by her as pertinent to her claim.  The RO obtained some, but not all, of the requested records.  On remand, the Veteran should clarify her dates of treatment (or provide a date range) on a new authorization form so that the RO can once again attempt to obtain these records, including, but not limited to, records from Lyster Army Hospital at Fort Rucker, Alabama.  Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records pertaining to the Veteran's left leg disability not currently of record.  

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file all pertinent private treatment records identified by the Veteran that have not already been obtained.  In this regard, the Veteran should be asked to clarify her dates of treatment (or date range) at Lyster Army Hospital at Fort Rucker, Alabama.  

3.  Schedule the Veteran for a VA examination with a physician of appropriate expertise to determine the current nature and likely etiology of her left leg stress fractures and/or the left leg pain.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination and, at the very least, current x-rays should be obtained.  If necessary, additional testing should be provided to determine the cause of the Veteran's left leg pain, particularly given her history of in-service chronic stress fractures.  

The examiner should specifically opine as to the current nature of the left leg pain.  

The examiner is asked to opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current left leg pain is due to the in-service left leg stress fractures; and if not, the examiner should opine as to the origin of the pain, and whether it is as likely as not etiologically related to service, including, but not limited to the left leg stress fractures.  The examiner must provide a complete rationale for any stated opinion.  In responding to this question, the examiner should consider the Veteran's comments that her current leg pain had its onset during service, as she is competent to state that she has pain that began during service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  The Veteran must be given adequate notice of the date(s) and place(s) of any requested examination(s).  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  Ensure that all examinations are adequate, and if not, return the examination for clarification.  

5.  After completing any additional necessary development, readjudicate the issue on appeal.  If the disposition of any of the claim remains unfavorable, furnish the Veteran and her representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



